Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the collimating lens" in the limitation “the collimating lens is configured to direct the laser light output by the laser to tissue”.  While the claim does disclose have no antecedent basis for the collimating lens. Thus, there is insufficient antecedent basis for this limitation in the claim. 

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “wherein lens comprises a collimating lens configured to focus the laser light on the mesh or suture implant”. This limitation is already recited in independent claim 14 which claim 16 is dependent on. Therefore, claim 16 only repeats a limitation already recited. Thus, no further limitation is recited in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-13 and 15-16 of U.S. Patent No. 10463361 hereafter referred to as US pat ‘361. Although the claims at issue are not identical, they are not patentably distinct from each other because US pat ‘361 anticipates the limitations of these claims as outlined below.

Regarding Claim 1:
A method to vaporize at least a portion of a mesh or suture material [see claim 1 of US pat ‘361…. “A method to vaporize a mesh or suture material”], the method comprising:
activating a laser to output laser light having a wavelength between about 600nm to 1300nm to a lens [see claim 1 … “activating a laser to pulse a laser light beam having a wavelength between about 600 nm to 1300 nm to a collimating lens coupled with the laser”], such that the lens directs the laser light from the laser onto tissue and a portion of the mesh or suture material, thereby vaporizing at least a portion of the mesh or suture material [see claim 1…. “vaporizing the multiple legs of the mesh or suture material at the same time while tissue also exposed to the laser light is not damaged.”]

Regarding Claim 2, see claim 2 of US pat ‘361 which recites this same limitation.

Regarding Claim 3, see claim 3 of US pat ‘361 which recites this same limitation.

collimating lens is positioned to direct pulsing of the laser light beam to tissue and a portion of a mesh or suture material resulting in irradiation of both the tissue and the portion of the mesh or suture material, but the portion of the mesh or suture material is vaporized while the tissue remains healthy”]

Regarding Claim 5, see claim 5 of US pat ‘361 which recites a similar limitation.

Regarding claim 6, see claim 6 of US pat ‘361 which recites a similar limitation.

Regarding Claim 7:
A method [see claim 7 of US pat ‘361…. “A method to vaporize a mesh or suture material”] comprising:
activating a laser to output laser light having a wavelength from 600nm-1300nm [see claim 7 … “activating the laser to pulse laser light at a wavelength of from 600 nm-1300 nm to the collimating lens”] such that the laser light irradiates both (1) tissue; and (2) multiple legs of the mesh or suture material and the multiple legs of the mesh or suture material are vaporized [see claim 7… “wherein the collimating lens allows the laser light to irradiate multiple legs of the mesh or suture material, thereby vaporizing the multiple legs of the mesh or suture material at the same time while tissue also exposed to the laser light is not damaged.”]


The method of claim 7, further comprising:
dying the mesh or suture materials a predetermined color [see claim 9 of Pat ‘361… “dying the mesh or suture materials a predetermined color”]; and
adjusting the laser to output a wavelength between about 600nm to 1300nm [see claim 9… “the activating the laser comprises activating the laser to output a wavelength between 780 nm to 1300 nm”]

Regarding Claim 9, the activating the laser comprises activating the laser to output a wavelength between 780 nm to 1300 nm [see claim 9 of Pat ‘361… “the activating the laser to output a wavelength between 780 nm to 1300 nm.”]

Regarding Claim 10, see claim 10 of US pat ‘361 which discloses a similar limitation.

Regarding Claim 11, wherein a lens focuses the laser light to only focus on a single leg of the mesh or on a single suture [see claim 15 of US pat ‘361 “the collimating lens is configured to direct the laser light on only on one leg of the mesh or suture implant to only hit the laser light on the one leg using only a single pulse” Please note that while claim 15 is dependent on claim 13 of US pat ‘361 instead of claim 7 of US pat ‘361… claim 13 of US pat ‘361 teaches similar limitations of claim 7]

Regarding claim 12, see claim 11 of US pat ‘361 which discloses a similar limitation.



Regarding Claim 14:
A system [see claim 13 of US pat ‘361… “a method to vaporize a mesh or suture material”. A method for vaporizing inherently requires some type of laser system to perform vaporization] comprising:
a laser configured to output laser light with a wavelength between 600-1300 nm [see claim 13 of US pat ‘361… “activating a laser to pulse laser light with a wavelength between 600-1300 nm”. For a laser pulse to occur there inherently needs to be a laser]; and
a lens configured to output the laser light to a mesh or suture implant so that the mesh or suture implant is exposed to the laser light [see claim 13 of US pat ‘361… “a collimating lens is coupled with the laser such that, while the laser is outputting the laser light at a wavelength between 600-780 nm”],
wherein the lens is coupled with the laser such that, while the laser is outputting the laser light at a wavelength between 600-1300nm [see claim 13 of US pat ‘361… “the laser is outputting the laser light at a wavelength between 600-780 nm”], 
the collimating lens is configured to direct the laser light output by the laser to tissue and a mesh or suture implant so that the mesh or suture implant is vaporized by exposure to the laser light when exposed to the laser light, wherein the portion of the mesh or suture material comprises a portion of a surgical vaginal mesh implant that has been implanted into a vagina [see claim 13 of US pat ‘361… “the collimating lens directs the pulsed laser light output by the laser to tissue and a mesh or suture implant so that the mesh or suture implant is vaporized by exposure to the laser light while tissue exposed to the laser light remains healthy when exposed to the laser light, wherein the portion of the mesh or suture material comprises a portion of a surgical vaginal mesh implant that has been implanted into a vagina”]

Regarding Claim 15, wherein the laser is a red diode laser that is configured to output laser light with a wavelength between 600-780 nm [see claim 13 of US pat ‘361… “activating a laser to pulse laser light with a wavelength between 600-1300 nm”]

Regarding Claim 16, see rejection to claim 14 above which already discloses this limitation being taught in claim 13 of US pat ‘361.

Regarding Claim 17, see claim 16 of US pat ‘361 which discloses a similar limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shein et al (Paper entitled “Selective Laser Suture Lysis with a Compact, Low-Cost, Red Diode Laser”) hereafter known as Shein.

Regarding Claim 1
Shein
A method to vaporize at least a portion of a mesh or suture material [see abstract.. This study explores the use of a compact, low-power, red diode laser for selective laser suture lysis.], the method comprising:
activating a laser to output laser light having a wavelength between about 600nm to 1300nm to a lens, such that the lens directs the laser light from the laser onto tissue and a portion of the mesh or suture material, thereby vaporizing at least a portion of the mesh or suture material [see abstract… “660-nm diode laser was used to vaporize” which teaches the claimed wavelength and “vaporize 10-0 nylon sutures in human cornea samples with a single laser pulse” which discloses activating the laser onto tissue and mesh, and see Fig. 1 element labelled “35 mm-FL lens” which discloses at least a lens]

Regarding Claim 2, see Section III Results on pg. 4359 of Shein “A single laser pulse from the red diode laser”

“there was no gross evidence of thermal damage to adjacent corneal tissue caused by the laser suture lysis procedure.” ] and abstract of Shein [see “Red wavelengths are selectively absorbed by the nylon sutures, but are minimally absorbed by adjacent tissue”.] describe minimal absorption of light by tissue and no gross evidence of thermal damage indicating energy directed by lens does not harm adjacent tissue.

Regarding Claim 5, Section III Results on pg. 4359 of Shein [see “A single laser pulse from the red diode laser with a power of 150 mW was capable of cleanly vaporizing the 10-0 nylon sutures (Figure 3).” which discloses a single pulse destroying the structure of mesh.] discloses vaporizing mesh thereby separating mesh from another portion of mesh with a single pulse.

Regarding claim 6, Section III Results on pg. 4359 of Shein [see “A single laser pulse from the red diode laser with a power of 150 mW was capable of cleanly vaporizing the 10-0 nylon sutures (Figure 3).”] discloses a single pulse destroying the structure of mesh. Additionally, the abstract of Shein [see “Red wavelengths are selectively absorbed by the nylon sutures, but are minimally absorbed by adjacent tissue". Minimally absorbed is interpreted as not being damaged.] further describes that this pulse does not cause thermal damage to the tissue around the sutures.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shein as applied to claim 1 above, and further in view of Lawrentschuk et al (Lawrentschuk's .
Shein discloses the invention substantially as claimed including all the limitations of claim 1.
	However, Shein is directed to the eye and thus doesn’t recite “wherein the portion of the mesh or suture material comprises a portion of a surgical vaginal mesh implant that has been implanted into a vagina”.
Lawrentschuk discloses using laser ablation to remove implanted stitches on other parts of the body including the vagina in the analogous art of laser surgery [see abstract of Lawrentschuk… “We report on laser ablation of the suture as a safe technique for its removal” and see section under Introduction of Lawrentschuk which discloses remove sutures the urethra which is understood to include the vagina].
As the removal of stitches from the vagina using laser ablation is well known in the field as taught by Lawrentschuk, it would have been obvious to one having ordinary skill to apply the same concept of the removal of stitches in the eye taught by Shein to other parts of the body including the vagina as this increases the range of treatments possible by Shein thereby increasing the versatility of treatment options available to Shein.



Claims 7 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shein.

Regarding Claim 7
Shein discloses:
A method [see abstract.. “This study explores the use of a compact, low-power, red diode laser for selective laser suture lysis.”]  comprising:
activating a laser to output laser light having a wavelength from 600nm-1300nm [see abstract… “660-nm diode laser was used to vaporize” and “vaporize 10-0 nylon sutures in human cornea samples with a single laser pulse” which discloses activating the laser to pulse, and see Fig. 1 element labelled “35 mm-FL lens” which discloses at least a lens] 
such that the laser light irradiates both (1) tissue and (2) a single leg of the mesh or suture material and the leg of the mesh or suture material is vaporized [see Section III pg. 4359… “there was no gross evidence of thermal damage to adjacent corneal tissue caused by the laser suture lysis procedure.” and abstract… “Red wavelengths are selectively absorbed by the nylon sutures, but are minimally absorbed by adjacent tissue”. Both minimal absorption of light by tissue and no gross evidence of thermal damage indicates energy directed by lens does not harm adjacent tissue. Also see Fig. 3b and 3c of Shein and section III Results of Shein both on pg. 4359 which show a before and after of a single suture after being treated with Shein’s modified device’s. As shown in Figure 3c light is directed to a single suture. Removing a single stitch of suture material is understood to disclose vaporizing a single leg].

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shein to irradiate multiple legs of suture material by irradiating single legs of suture material, one at a time, sequentially, because absent unexpected results this modification is mere a duplication of the step of irradiating a single stitch which absent unpredictable results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].
	


Regarding Claim 10, see Section III Results on pg. 4359 of Shein [see… “A single laser pulse from the red diode laser with a power of 150 mW was capable of cleanly vaporizing the 10-0 nylon sutures (Figure 3).”] which discloses a single pulse destroying the structure of mesh and see abstract of Shein [see “Red wavelengths are selectively absorbed by the nylon sutures, but are minimally absorbed by adjacent tissue”. Minimally absorbed is interpreted as not being damaged.] which discloses no thermal damage occurring to adjacent tissue

Regarding Claim 11, see Fig. 3b and 3c of Shein and section III Results of Shein both on pg. 4359 which show a before and after of a single suture after being treated with Shein’s modified device’s. As shown in Figure 3c light is directed to a single suture.

Regarding Claim 12, section II methods on pg. 4358 if Shein [see “35-mm-focal-length-lens was used to focus the collimated laser beam down to a 55-μm-spot at the suture”]. discloses Shein’s focal lens is able to adjust the diameter as claimed.

Regarding Claim 13, the abstract of Shein [ see in particular “660-nm diode laser was used to vaporize”] discloses a wavelength of 660nm which is between 600-780nm.

Claims 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shein as applied to claim 7 above, and further in view of Harvie et al (US 20040068267)  hereafter known as Harvie in view of Eaton et al (US 5234006) hereafter known as Eaton.
Shein discloses the invention substantially as claimed including all the limitations of claim 7 and adjusting the laser to output a wavelength between about 600-1300 [see rejection to claim 7 above which cites the abstract of Shein (in particular…“660-nm diode laser was used to vaporize”)]
However Shein does not disclose the claimed step of “dying the mesh or suture materials a predetermined color” as recited by claim 8. Nor does Shein disclose “wherein the dying occurs prior to the mesh or suture materials are implanted into a patient, and wherein the adjusting the laser comprises adjusting the laser to output a wavelength between about 780nm to 1300nm” as recited by claim 9.
Harvie discloses using dyed stitches and applying a certain wavelength that maximizes the amount of energy absorb by the stitch and minimizes the amount of laser (e.g., by including an indicator dye in the polymer and using a laser frequency that would not burn the tissue at the delivery site but would melt the polymer)”] in the analogous art of surgery [see abstract of Harvie].
Eaton additionally discloses a dye of indocyanine green and a diode laser with a wavelength of 808 nm as one such specific combination that improves absorption of the radiation and reduces absorption of tissue [see Col. 8 and lines 1-38 of Eaton] in the analogous art of surgery [see abstract of Eaton].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Shein to include providing indocyanine green dye to stitching before attempting to remove the stitching and adjusting the laser system to use a wavelength of 808nm similar to that taught by Eaton because such a modification would further reduce collateral damage of healthy tissue.




Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shein in view of Hasling et al (US 9277964) hereafter known as Hasling in view of Lawrentschuk.

Regarding Claim 14
This study explores the use of a compact, low-power, red diode laser for selective laser suture lysis.”] comprising:
a laser configured to output laser light with a wavelength between 600-1300 nm  [see abstract… “660-nm diode laser was used to vaporize” which teaches wavelength]; and
a lens configured to output the laser light to a mesh or suture implant so that the mesh or suture implant is exposed to the laser light [see Fig. 1 element labelled “35 mm-FL lens” which discloses at least a lens and abstract… “vaporize 10-0 nylon sutures in human cornea samples with a single laser pulse”],
wherein the lens is coupled with the laser such that, while the laser is outputting the laser light at a wavelength between 600-1300nm, the lens is configured to direct the laser light output by the laser to tissue and a mesh or suture implant so that the mesh or suture implant is vaporized by exposure to the laser light when exposed to the laser light [see abstract… “660-nm diode laser was used to vaporize” and … “Red wavelengths are selectively absorbed by the nylon sutures, but are minimally absorbed by adjacent tissue” and see Fig. 1 element labelled “35-mm-FL lens” which discloses a focusing lens coupled to the laser that allows this laser light to be output to the tissue and mesh] 
However, Shein uses a focusing lens and does not disclose a fiber optic cable. Therefore Shein does not disclose “connecting a collimating lens with a laser using a fiber optic cable” as claimed. Additionally, Shein is directed to the eye and thus doesn’t positively recite the laser as being configured to remove stitches from the vagina as claimed.
Alternatively, the laser beam can be divergent 26 or collimated 27, as shown in FIGS. 7 and 8, Panels F and G with the energy spread substantially evenly across the beam profile.  These beam configurations are not focused but rather treat the area illuminated by the beam.  Since, the beams are spread over a larger area than the focusing beam 24, the impact on background tissues will be minimized.”] in the analogous art of laser surgery [see abstract of Hasling  “wave energy directed into a body”].
Lawrentschuk discloses using laser ablation to remove implanted stitches on other parts of the body including the vagina in the analogous art of laser surgery [see abstract of Lawrentschuk… “We report on laser ablation of the suture as a safe technique for its removal” and see section under Introduction of Lawrentschuk which discloses removing sutures from the uretha which is understood to include the vagina].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shein to include a collimating lens to collimate the light directed at a patient in a similar manner as disclosed by Hasling as it will minimize the amount of absorption of energy by adjacent tissue to the stitches, thereby further preventing damage to tissue.
Additionally, as the removal of stitches from the vagina using laser ablation is well known in the field as taught by Lawrentschuk, it would have been obvious to one having ordinary skill to apply the same concept of the removal of stitches in the eye taught by Shein in view of Hasling to other parts of the body including the vagina as this 

Regarding Claim 15, see abstract of Shein [see in particular… “660-nm diode laser was used to vaporize”] which discloses a wavelength of 660nm which is between 600-780nm.

Regarding Claim 16, see rejection to claim 14 above which teaches a collimating lens.

Regarding claim 17:
Shein in view of Hasling in view of Lawrentschuk discloses the invention substantially as claimed including all the limitations 14 and 16. Additionally, discloses an attachment member [see Figure 1 element “xyz stage and sample holder” of Shein which is at least an attaching member].
However, Shein in view of Hasling in view of Lawrentschuk fails to disclose an optical fiber. 
Hasling further discloses coupling light from a laser with an optical cable for the purpose of creating a handheld wand [see Col. 5 lines 30-45 of Hasling “The laser source may be coupled by a light guide 3 (e.g. fiber optic or liquid guide) to the handheld wand”] in the analogous art of laser surgery [see abstract of Hasling  “wave energy directed into a body”].
It would have been obvious to one having ordinary skill in the art the time the invention was made to further modify Shein in view of Hasling in view of Lawrentschuk 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792